     Case 1:20-cv-00130-JRH-BKE Document 18 Filed 03/31/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

LAUREN DANIEL,
                                                     ★
        Plaintiff,                                   *
                                                     ■k



                  V .                                ■k
                                                                            CV 120-130
                                                     *
ENCOMPASS HEALTH WALTON                              *
                                                     k
REHABILITATION HOSPITAL, LLC,
                                                                                          P'1
                                                                                                  e=3
a Delaware Corporation, and                                                                                     CO
                                                                                     , /s ..
                                                     k                                                   y>‘.
JANE and JOHN DOES,
                                                     k
Individually, Employees of                                                                        Z3D    C'3 O'.          t
                                                     k                                            UJ
Defendant,
                                                     *                                                   j-*'


        Defendants.                                                                               V
                                                     k                                                   ●<C.'
                                                                                                                s.

                                                                                                  ro
                                                                                                  O


                                               ORDER



        Before          the     Court    is    the        Parties'      joint       stipulation                      of

dismissal         with        prejudice.        (Doc.      17 . )     All     Parties           signed          the

stipulation;            thus,    the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A) (ii) .

        IT   IS    THEREFORE        ORDERED      that      this      matter    is    DISMISSED WITH

PREJUDICE.              The    Clerk    is    directed      to      TERMINATE       all        motions          and

deadlines and CLOSE this case.                    Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

        ORDER ENTERED at Augusta, Georgia, this                         cSJ ^~^day of                                 ,

2021.


                                                 J. RAi     HALL/ CHIEF JUDGE
                                                 united/STATES DISTRICT COURT
                                                 ■^OOTHERN DISTRICT OF GEORGIA
